Exhibit 10.1
[Execution Version]
CONFIDENTIAL








--------------------------------------------------------------------------------











UNIT PURCHASE AGREEMENT
By and among
JUPITER HOLDINGS CO., LTD
MONSTER WORLDWIDE, INC.
And
KJB HOLDING CORP.



________________________________

Dated as of September 28, 2015
________________________________









--------------------------------------------------------------------------------




1

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Page




ARTICLE I PURCHASE AND SALE OF UNITS
1


Section 1.1.Purchase and Sale
1


Section 1.2.Closing; Closing Date
1


ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
2


Section 2.1.Organization and Standing
2


Section 2.2.Authority
2


Section 2.3.Non-Contravention
2


Section 2.4.Consents and Approvals
2


Section 2.5.Securities Act Compliance
2


Section 2.6.Financial Capability
3


ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLER and monster RELATING TO
THE COMPANY
3


Section 3.1.Organization
3


Section 3.2.Non-Contravention
3


Section 3.3.Consents and Approvals
3


Section 3.4.Capital Structure; Other Investments; Options or Rights
3


Section 3.5.Financial Statements; Undisclosed Liabilities
4


Section 3.6.Absence of Certain Changes or Events
4


Section 3.7.Taxes
5


Section 3.8.No Additional Representation
5


ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE SELLER RELATING TO THE SELLER,
MONSTER AND THE PURCHASED UNITS
5


Section 4.1.Organization; Authorization; No Conflicts
5


Section 4.2.Execution; Delivery; Enforceability
6


Section 4.3.Non-Contravention
6


Section 4.4.Title to the Purchased Units
6


Section 4.5.Consents; No Conflicts
6


ARTICLE V CLOSING DELIVERABLES
6


Section 5.1.Seller’s Closing Deliverables
7


Section 5.2.Purchaser’s Closing Deliverables
7


ARTICLE VI COVENANTS AND AGREEMENTS
8


Section 6.1.Notice of Certain Matters
8


Section 6.2.Confidentiality
8


Section 6.3.Efforts
9


Section 6.4.Publicity
9


Section 6.5.Further Assurances
9




1

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Cont’d)



 
Page




Section 6.6.Capital Gains Tax Exemption Application
9


Section 6.7.Exclusive Dealing
10


Section 6.8.Transaction Expenses
10


Section 6.9.Korean Regulatory Approval
10


Section 6.10.Non-Compete and No Solicitation
10


Section 6.11.Termination of International Sales Service Agreement and Other
Agreements; Cross-Selling Arrangement
11


ARTICLE VII Conditions Precedent
11


Section 7.1.Conditions to Obligations of the Purchaser
11


Section 7.2.Conditions to Obligations of the Seller
12


Section 7.3.Conditions to Each Party’s Obligations
13


ARTICLE VIII Termination
13


Section 8.1.Termination
13


Section 8.2.Effect of Termination
14


ARTICLE IX Indemnification
14


Section 9.1.Indemnification By Seller
14


Section 9.2.Indemnification By Purchaser
14


Section 9.3.Survival
15


Section 9.4.Limitations on Liabilities
15


Section 9.5.Adjustments to Losses
16


Section 9.6.Indemnification by the Seller and Monster with regard to the Capital
Gains Tax
17


Section 9.7.Procedure for Indemnification
18


Section 9.8.Characterization of Indemnification Payments
19


ARTICLE X MISCELLANEOUS
19


Section 10.1.Certain Definitions
19


Section 10.2.Amendment, Modification and Waiver
23


Section 10.3.Successors and Assigns; Entire Agreement
23


Section 10.4.Assignability
23


Section 10.5.Headings
23


Section 10.6.Governing Law
23


Section 10.7.Arbitration
23


Section 10.8.Counterparts
24


Section 10.9.Notices
24


Section 10.10.Separability
25


Section 10.11.Remedies
25


Section 10.12.Terms and Usage Generally
25




2

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Cont’d)



 
Page




Section 10.13.No Third Party Beneficiaries
25


Section 10.14.Disclosure Generally
25




3

--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS



Term
Section
Affiliate
10.1
Agreement
Preamble
Applicable Law
10.1
Assets
10.1
Business
10.1
Business Day
10.1
Cap
9.4
Capital Gains Tax
10.1
Closing
1.2
Closing Date
1.2
Company
Recitals
Contract
10.1
De Minimis Loss
9.4
Effect
10.1
Fundamental Representation
9.3
GAAP
10.1
Governmental Body
10.1
Indebtedness
10.1
Indemnified Party
9.4
Indemnifying Party
9.8
KRW
10.1
Liens
10.1
Losses
10.1
Material Adverse Effect
10.1
Monster
Preamble
Order
10.1
Permits
10.1
Permitted Liens
10.1
Person
10.1
Purchaser Indemnified Parties
9.1
Purchase Price
1.1
Purchased Units
Recitals
Purchaser
Preamble
Restricted Business
6.12(a)
Securities Act
10.1
Securities Transaction Tax
10.1
Seller
Preamble
Seller Indemnified Parties
9.2
Subsidiaries
10.1
Tax
10.1
Taxes
10.1
Termination Date
8.1
Third Party Claim
9.8
Third Party Claim Notice
9.8
Threshold Amount
9.4
Transaction
1.1
Unit
Recitals


1

--------------------------------------------------------------------------------

[Execution Version]



UNIT PURCHASE AGREEMENT
This UNIT PURCHASE AGREEMENT, dated as of September 28, 2015 (this “Agreement”),
by and among Jupiter Holdings Co., Ltd organized under the laws of the Republic
of Korea (the “Purchaser”), Monster Worldwide, Inc., a Delaware corporation
(“Monster”) and KJB Holding Corp., a Delaware corporation (the “Seller”).
RECITALS
WHEREAS, the Seller owns 6,301 units (the “Purchased Units”), par value KRW
5,000 per unit, representing approximately 50.01% of the issued and outstanding
units of contribution (the “Units”), of JobKorea Ltd. (the “Company”);
WHEREAS, the Purchaser owns 6,299 Units, representing 49.99% of the Units of the
Company; and
WHEREAS, the Purchaser desires to purchase from the Seller, and the Seller
desires to sell to the Purchaser, the Purchased Units, subject to the terms and
conditions of this Agreement.
NOW THEREFORE in consideration of the mutual covenants contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
ARTICLE I

PURCHASE AND SALE OF UNITS
Section 1.1.    Purchase and Sale. Subject to the terms and conditions of this
Agreement, at the Closing, the Purchaser shall purchase from the Seller, and the
Seller shall sell, transfer, convey, assign and deliver to the Purchaser the
Purchased Units for an aggregate purchase price of KRW 101,010,000,000 (the
“Purchase Price”) (the “Transaction”), subject to and payable in accordance with
Section 1.2.
Section 1.2.    Closing; Closing Date. Subject to Article VII, the sale and
purchase of the Purchased Units shall take place on such date as may be agreed
among the parties which date shall be no earlier than three (3) Business Days
after the conditions set forth in Article VII have been satisfied or waived
(other than conditions that are by their terms to be satisfied at the Closing
but subject to the satisfaction or waiver of such conditions) (the “Closing”) at
the offices of Kim & Chang, 39 Sajik-ro 8-gil (Seyang Bldg., Naeja-dong),
Jongno-gu, Seoul 110-720, Korea, or at such other place and on such other
Business Day as may be agreed upon in writing by the Purchaser and the Seller
(the “Closing Date”). On the Closing Date, the Purchaser shall pay KRW
100,504,950,000, which is equal to (A) the Purchase Price less (B) the amount of
the Securities Transaction Tax to the Seller by wiring immediately available
funds to an account of the Seller designated by the Seller by no later than
three (3) Business Days prior to the Closing Date. The Purchaser shall pay the

1

--------------------------------------------------------------------------------

[Execution Version]

amount of the Securities Transaction Tax to the applicable Korean Governmental
Body pursuant to the Applicable Law.
ARTICLE II    

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
The Purchaser hereby represents and warrants to the Seller as of the date hereof
and as of the Closing (or, with respect to representations and warranties that
are given as of a specific date, as of such date) that:
Section 2.1.    Organization and Standing The Purchaser is duly organized and
validly existing under the laws of the Republic of Korea and has all requisite
power and authority to execute and deliver this Agreement to which it is a
party.
Section 2.2.    Authority. The execution, delivery and performance of this
Agreement to which it is a party and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the Purchaser. This Agreement to which it is a party constitutes a
legal, valid and binding obligation of the Purchaser, enforceable against the
Purchaser in accordance with their respective terms, except as such may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or any other laws of general application affecting
enforcement of creditors’ rights generally, and as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies.
Section 2.3.    Non-Contravention. The execution, delivery and performance of
this Agreement to which the Purchaser is a Party does not, and the consummation
of the transactions contemplated hereby will not, conflict with or result in a
breach or violation of any provision of, or constitute (whether after the filing
of notice or lapse of time or both) a default (by way of substitution, novation
or otherwise) under: (i) the Purchaser’s articles of incorporation, (ii) any
contract, agreement or instrument by which the Purchaser or any of the
Purchaser’s properties is subject or bound or (iii) any Applicable Law or Order
to which the Purchaser or its properties or assets is subject or bound, except
in the case of clauses (ii) and (iii) above as would not, individually or in the
aggregate, reasonably be expected to materially impact the Purchaser’s ability
to perform its obligations under this Agreement or consummate the transactions
contemplated hereby.
Section 2.4.    Consents and Approvals. No consent, approval, order, or
authorization of, or registration, declaration or filing by or with any
regulatory, administrative or other Governmental Body is required by or with
respect to the Purchaser in connection with the execution and delivery of this
Agreement by the Purchaser or the consummation of the transactions contemplated
hereby on a timely basis.
Section 2.5.    Securities Act Compliance. The Purchased Units being acquired by
the Purchaser hereunder are being acquired for its own account, solely for the
purpose of investment and not with a view to, or for sale in connection with,
any distribution of the Purchased Units in violation of any applicable
securities Laws.

2

--------------------------------------------------------------------------------

[Execution Version]

The Purchaser is an “accredited investor” within the meaning of Rule 501(a)
promulgated under the Securities Act and is knowledgeable, sophisticated and
experienced in business and financial matters, and it fully understands the
limitations on ownership, sale, transfer or other dispositions of the Purchased
Units.
Section 2.6.    Financial Capability. The Purchaser has, and will have at
Closing, either directly or indirectly through its Affiliates sufficient
immediately available funds to satisfy its monetary and other obligations under
this Agreement.
ARTICLE III    

REPRESENTATIONS AND WARRANTIES OF THE SELLER AND MONSTER RELATING TO THE COMPANY
Except as provided in the Schedules, the Seller and Monster jointly and
severally represent and warrant to the Purchaser as of the date hereof and as of
the Closing (or, with respect to representations and warranties that are given
as of a specific date, as of such date) that:
Section 3.1.    Organization.
The Company has been duly formed or organized and validly exists under the laws
of the Republic of Korea. The Company has all requisite power and authority to
own, license and operate its properties, to carry on its business as now
conducted and is qualified to do business and in good standing wherever
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had, and would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
Section 3.2.    Non-Contravention. The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby will
not: (i) violate any provision of the Company’s articles of incorporation and
(ii) except for matters that would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the Company, (a)
violate any Applicable Law or Order to which the Company or its assets or
properties are bound or subject or (b) violate or result in the revocation or
suspension of any Permit.
Section 3.3.    Consents and Approvals. Except as set forth on Schedule 3.3, no
material consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Body is required by or with respect
to the Company in connection with the execution and delivery of this Agreement
by the Company or the consummation by it of the transactions contemplated
hereby.
Section 3.4.    Capital Structure; Other Investments; Options or Rights.
(a)    There are 12,600 units of the Company issued and outstanding. All of the
issued and outstanding Units have been duly authorized, validly issued, are
fully paid and are non-assessable.

3

--------------------------------------------------------------------------------

[Execution Version]

(b)    The Company has no Subsidiaries or any ownership interests in any other
Person.
(c)    There are no outstanding subscriptions, warrants, options, calls or
commitments relating to or entitling any Person to purchase or otherwise acquire
any interests or other securities of the Company and there are no obligations or
securities convertible into or exchangeable or exercisable for any interest or
other securities of the Company or any commitments relating to or entitling any
Person to purchase or otherwise acquire any such interests or other securities
of the Company. There are no statutory or contractual preemptive rights or
rights of first offer or refusal or similar rights with respect to the sale of
the Purchased Units contemplated hereunder.
Section 3.5.    Financial Statements; Undisclosed Liabilities.
(a)    The audited balance sheets of the Company as of December 31, 2014, and
the related statements of income, Unitholders’ equity and cash flows for the
years then ended, including the footnotes thereto (the “Financial Statements”),
which have been delivered or made available to the Purchaser, present fairly, in
all material respects, the financial position of the Company as at such date,
and the results of operations and cash flows of the Seller for such period, in
each case in conformity with United States generally accepted accounting
principles consistently applied (“GAAP”). The unaudited balance sheet of the
Company as of June 30, 2015 (the “Latest Balance Sheet”) and the related
statement of income for the six (6) month period then ended (the “Interim
Financials”), which has been delivered or made available to the Purchaser,
present fairly, in all material respects, the financial position of the Company
as at such date or for such period, as applicable, in each case in conformity
with GAAP, applied on a consistent basis with the Financial Statements, subject
to changes resulting from normal year-end adjustments (including deferred Tax
entries), and to the absence of footnote disclosures. The balance sheets
included in the Financial Statements and the Interim Financials are sometimes
herein collectively called the “Balance Sheets”. Schedule 3.5(a) sets forth the
indebtedness for borrowed money of the Company (the “Existing Indebtedness”).
(b)    Except as set forth on Schedule 3.5(b), the Company has no liabilities or
obligations (accrued, absolute, contingent or otherwise) of a nature that would
be required to be accrued or reflected in a balance sheet prepared in accordance
with GAAP, other than liabilities or obligations (i) reflected on, reserved
against, or disclosed in the notes to, the Latest Balance Sheet or (ii) incurred
in the ordinary course of business consistent with past practice, since the date
of the Latest Balance Sheet (none of which relates to a breach of contract,
breach of warranty, tort, infringement, environmental, health or safety matter,
violation of Applicable Law or proceeding brought by Governmental Body, in each
case except for matters that would not reasonably be expect to have,
individually or in the aggregate, a material adverse effect on the Company).
Section 3.6.    Absence of Certain Changes or Events. Since June 30, 2015, there
has been no change having a Material Adverse Effect. Except as set forth on
Schedule 3.6 or as contemplated by this Agreement, the Business has been
conducted in the ordinary course consistent with past practice since June 30,
2015.

4

--------------------------------------------------------------------------------

[Execution Version]

Section 3.7.    Taxes.
Except as otherwise set forth in Schedule 3.7:
(a)    The Company has duly filed or caused to be filed in a timely manner all
tax returns (including any information returns), reports and statements that are
or were required to have been filed with the appropriate taxing authorities and
has timely paid all applicable Taxes (as defined below) required to be paid for
all relevant periods (other than Taxes that are being contested in good faith
and for which appropriate reserves have been set aside). All information
provided in such returns, reports and statements is complete and accurate in all
material respects. The Company has withheld accurate and proper amounts from all
payments made to all Persons, including, without limitation, its officers,
directors, employees, and any foreign company, in full compliance with
applicable Law, and such amounts have been timely paid to the appropriate
Governmental Authority.
(b)    No audits or investigations relating to any Taxes for which the Company
or Seller may be liable are pending or to the Knowledge of the Seller,
threatened by any taxing authority. There are no agreements or applications by
the Company for the extension of the time for filing any tax return or paying
any Tax nor have there been any waivers of any statutes of limitation for the
assessment of any Taxes.
(c)    Neither the Company nor the Seller is a party to any agreements relating
to the sharing or allocation of Taxes.
Section 3.8.    No Additional Representation. Except as expressly set forth in
this Article III or in Article IV, neither Monster nor the Seller nor any of
their respective Affiliates makes any representation or warranty, express or
implied, at Law or in equity, with respect to itself, the Seller, any of its
Subsidiaries or any of their other Affiliates, or any of its assets,
liabilities, businesses or operations (including in respect of the correctness,
accuracy or completeness of any agreement, contract or the like, or certificate
furnished or made available, or to be furnished or made available, or statement
made, by Monster, the Seller, or any of their respective Affiliates or their
respective representatives in connection with the transactions contemplated
hereby), and any such other representations or warranties are hereby expressly
disclaimed.
ARTICLE IV    

REPRESENTATIONS AND WARRANTIES OF THE SELLER RELATING TO THE SELLER, MONSTER AND
THE PURCHASED UNITS
Except as provided in the Schedules, the Seller represents and warrants to the
Purchaser as of the date hereof that:
Section 4.1.    Organization; Authorization; No Conflicts. Each of the Seller
and Monster (i) is duly formed, validly existing and in good standing under the
laws of the state of Delaware; (ii) has the requisite power and authority to
execute and deliver this Agreement to which it is a party and to perform its
respective obligations hereunder. The execution, delivery and performance of
this Agreement to which it is a party by the Seller and/or Monster have been
duly authorized by all necessary

5

--------------------------------------------------------------------------------

[Execution Version]

corporate action on the part of the Seller and/or Monster, as the case may be.
The execution, delivery and performance of this Agreement to which it is a party
by the Seller and/or Monster and the consummation of the transactions
contemplated hereby do not and will not conflict with or violate the formation
or governing documents of such Seller.
Section 4.2.    Execution; Delivery; Enforceability. This Agreement has been
duly executed and delivered by the Seller and/or Monster, as the case may be,
and, when duly executed and delivered by the other parties hereto, will
constitute the legal, valid and binding obligations of such Seller and/or
Monster, enforceable against such Seller in accordance with their respective
terms, except as such may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or any other laws of general
application affecting enforcement of creditors’ rights generally, and as limited
by laws relating to the availability of specific performance, injunctive relief,
or other equitable remedies.
Section 4.3.    Non-Contravention. The execution, delivery and performance of
this Agreement by the Seller and/or Monster and the consummation of the
transactions contemplated hereby will not: (i) violate any provision of its
respective articles of association, certificate of incorporation, bylaw or any
other similar corporate documents, (ii) except for matters that would not
reasonably be expected to have, individually or in the aggregate, a material and
adverse effect on the consummation of the transactions contemplated hereby, (a)
violate, conflict with or result in the breach of any provision of, or entitle
any party to terminate, or constitute (whether after the filing of notice or
lapse of time or both) a default (by way of substitution, novation or otherwise)
under, any Contract to which the Seller is a party or by or to which any of the
Company’s assets or properties may be bound or subject, (b) result in the
creation or imposition of any Liens (other than Permitted Liens) upon any of the
property or assets of the Company, (c) violate any Applicable Law or Order to
which the Seller and/or Monster is bound or subject.
Section 4.4.    Title to the Purchased Units. The Seller has good and valid
title to the Purchased Units and owns the Purchased Units, beneficially and of
record, free and clear of all Liens. Upon delivery of and payment for the
Purchased Units at the Closing, the Purchaser will acquire good and valid title
to the Purchased Units, free and clear of any Liens.
Section 4.5.    Consents; No Conflicts. Except for a report under the Foreign
Investment Promotion Law of Korea to be submitted to foreign exchange
authorities of Korea by the Seller in connection with the transactions
contemplated hereunder, no material consent, approval, order or authorization
of, or registration, declaration or filing with, any Governmental Body is
required by or with respect to the Seller and/or Monster in connection with the
execution and delivery of this Agreement by the Seller and/or Monster, as the
case may be, or the consummation by it of the transactions contemplated hereby.
ARTICLE V    

CLOSING DELIVERABLES

6

--------------------------------------------------------------------------------

[Execution Version]

Section 5.1.    Seller’s Closing Deliverables. At the Closing, the Seller shall
execute, deliver or cause to be executed and delivered to the Purchaser the
following documents, where the execution of documents is contemplated, and the
Seller shall take or cause to be taken the following actions, where the taking
of action is contemplated:
(a)    Termination Agreement. The Purchaser shall have received an executed
counterpart of the Termination Agreement to terminate the Securityholders
Agreement duly executed and delivered by each party thereto (other than the
Purchaser), effective as of the Closing;
(b)    Adobe Transition Services Agreement. The Purchaser shall have received an
executed counterpart of the Adobe Transition Services Agreement duly executed
and delivered by Monster and the Company;
(c)    Board of Directors and the Unitholders Meeting. The Seller shall (i)
cause its nominees on the board of directors of the Company to approve the
transactions contemplated hereby and (ii) provide a valid written resolution in
its capacity as a unitholder of the Company approving the transactions
contemplated hereby;
(d)    Unitholders Register. The Seller shall (i) cause the Company to register
the change of the unitholder of the Purchased Units in the unitholders’ registry
of the Company to indicate that the Purchaser is the owner of the Purchased
Units as of the Closing Date and (ii) deliver the Purchaser such updated
unitholders’ registry of the Company;
(e)    Resignation of the Directors. The Seller shall deliver to the Purchaser
the executed copies of the letters of resignation of Mark C. Stoever, Timothy T.
Yates and James M. Langrock, to be effective as of the Closing Date and
substantially in the form attached hereto as Exhibit A;
(f)    Unit Transfer Report. The Seller shall deliver to the Purchaser the
original copy of the unit transfer report filed to, and accepted by, the foreign
exchange bank pursuant to the Korean Foreign Investment Promotion Act; and
(g)    Receipt of the Purchase Price. The Seller shall deliver to the Purchaser
a certificate acknowledging the receipt of the Purchase Price.
Section 5.2.    Purchaser’s Closing Deliverables. At the Closing, the Purchaser
shall execute, deliver or cause to be executed and delivered to the Seller
and/or the Company, as applicable, the following documents, where the execution
of documents is contemplated, and the Purchaser shall take or cause to be taken
the following actions, where the taking of action is contemplated:
(a)    Payment for Purchased Units. Payment of the Purchase Price by wire
transfer of immediately available funds in accordance with Section 1.2;
(b)    Termination Agreement. The Seller shall have received an executed
counterpart of the Termination Agreement duly executed and delivered by

7

--------------------------------------------------------------------------------

[Execution Version]

each party thereto (other than the Seller and its Affiliates, including the
Company), effective as of the Closing; and
(c)    Board of Directors and the Unitholders Meeting. The Purchaser shall (i)
cause its nominees on the board of directors of the Company to approve the
transactions contemplated hereby and (ii) provide a valid written resolution in
its capacity as a unitholder of the Company approving the transactions
contemplated hereby.
ARTICLE VI    

COVENANTS AND AGREEMENTS
Section 6.1.    Notice of Certain Matters. Prior to the Closing Date, each Party
shall promptly give notice to the other Party of (a) the occurrence of any event
which occurrence has caused or is likely to cause, any representation or
warranty of such Party contained in this Agreement to be untrue or inaccurate,
and (b) any failure of such Party to comply with or satisfy any material
covenant, condition or agreement to be complied with or satisfied by it under
this Agreement; provided, that such disclosure shall not be deemed to cure any
such event, change or breach of a representation, warranty, covenant or
agreement or to satisfy any condition.
Section 6.2.    Confidentiality. Each Party hereby agrees that Confidential
Information (as defined below) has been and shall be made available to it in
connection with its direct or indirect ownership interest in the Company. Each
Party agrees not to divulge, communicate to a third party, use to the detriment
of the Company for its benefit or the benefit of another Person, or misuse in
any way, in whole or part, Confidential Information; provided, however, that
Confidential Information may be disclosed (i) to such Party’s applicable
Representatives in the normal course of the performance of their duties, (ii) to
the extent required by applicable statute, law, rule or regulation (including
complying with any oral or written questions, interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process to which the Company is subject), in any case based on the advice of
outside counsel to such Party, or (iii) with the prior written consent of the
other Parties. Each Party agrees that it shall be responsible for any breach by
its Representatives of this Section 6.2, and shall, at its expense, take all
lawful measures (including but not limited to court proceedings) to restrain its
Representatives from prohibited or unauthorized disclosure or use of the
Confidential Information. As used herein, “Confidential Information” means any
information concerning this Agreement, or the Company, its financial condition,
business, Subsidiaries, operations, properties, prospects, trade secrets or
other Intellectual Property Rights, personnel information, know-how, customer
lists or other confidential or proprietary information or data in the possession
of or furnished to each such Party (whether furnished to the Party in its
capacity as a unitholder of the Company by virtue of its present or former
position as, or right to designate, a director of the Company, or otherwise);
provided, that the term “Confidential Information” does not include information
which (A) was or becomes generally available publicly, other than with respect
to each such Party, if the Confidential Information becomes generally available
as a result of a disclosure by such Party, its Permitted Transferees or
applicable Representatives in violation of this Section 6.2 or (B) was or
becomes available to such Party or a Representative of such Party on a
non-confidential

8

--------------------------------------------------------------------------------

[Execution Version]

basis from a source other than the Company, a Representative of the Company or
any regulatory entity; provided, that such source is or was (at the time of
receipt of the relevant information) not, to such Party’s or Party’s
Representative’s knowledge (after reasonable inquiry), obligated to keep such
information confidential, or otherwise prohibited from transmitting the
information to such Party or such Representative of such Party by a contractual,
legal or fiduciary obligation.
Section 6.3.    Efforts. Each of the parties hereto shall use its commercially
reasonable efforts to take promptly, or cause to be taken, all actions, and to
do promptly, or cause to be done, and to assist and to cooperate with the other
parties in doing, all things necessary, proper or advisable to consummate and
make effective the transactions contemplated hereby.
Section 6.4.    Publicity. The parties agree that no publicity release, public
announcement or any other disclosure concerning this Agreement or the
transactions contemplated hereby shall be made without prior written approval
thereof by the Seller and the Purchaser. If any public announcement is required
by any Applicable Law or Order to be made by any party hereto, prior to making
such announcement such party shall deliver a draft of such announcement to the
other party and shall give the other party a reasonable opportunity to comment
thereon. Notwithstanding the foregoing, each party acknowledges and agrees that
Monster shall (A) be permitted to disclose the terms of this Agreement and the
transactions contemplated hereby in any reporting it undertakes in to comply
with Monster’s obligations under the Securities Exchange Act of 1934, as
amended, and disclose such information to the public pursuant to such reporting
obligations, or in order to comply with the requirements of any securities
exchange on which Monster’s Equity Securities are listed for trading and (B)
permitted to file this Agreement as an exhibit to a Form 8-K that Monster shall
file with the Securities and Exchange Commission.
Section 6.5.    Further Assurances. At any time and from time to time after the
Closing, the parties hereto shall execute and deliver such further documents,
and perform such further acts, as may be necessary in order to comply with the
terms of this Agreement and to consummate the transactions contemplated herein.
Section 6.6.    Capital Gains Tax Exemption Application.
(a)    The Seller shall prepare and provide the Purchaser with tax exemption
applications (including a Certificate of Residency of the Seller and Monster,
respectively, issued by the Internal Revenue Service) with respect to any
withholding Taxes for Capital Gains Tax and the Purchaser shall file such tax
exemption applications with the competent Governmental Body by the ninth (9th)
day of the month immediately following the month during which the Closing takes
place, and each party shall provide the other parties with any and all such
assistance and support as are necessary for timely filing of such tax exemption
applications.
(b)    Once the application is submitted to the competent Governmental Body, the
Purchaser should obtain the evidence of filing and deliver the copy of the
evidence to the Seller within two (2) Business Days from the filing. If the
competent Governmental Body provides confirmation of the Capital Gains Tax
exemption by

9

--------------------------------------------------------------------------------

[Execution Version]

affixing the seal on the application, the Purchaser should deliver the copy of
such application on which the confirmation seal is affixed to the Seller within
two (2) Business Days from the date of the Purchaser receiving the confirmation
seal.
Section 6.7.    Exclusive Dealing. Each Party shall not, and shall cause the
Company and its or their respective Affiliates not to, until the earlier of the
termination of this Agreement and the Closing, directly or indirectly, solicit,
initiate, encourage or entertain any inquiries or proposals from, discuss or
negotiate with, provide any non-public information to or consider the merits of
any inquiries or proposals from any Person other than the other Party or its
Affiliates relating to any business combination transaction involving the
Company, including the sale of the equity interests in the Company, the merger
or consolidation of the Company, or the sale of all or a material portion of the
Company’s Assets (except for the indirect sale of Assets contemplated by this
Agreement). If any Party or any of its Affiliates receives an offer for any such
transaction, such Party shall promptly provide the other Party with written
notice thereof within 3 Business Days from such receipt and such offer receiving
Party shall provide such information, including the identity of the prospective
buyer and a summary of the material terms and conditions of such offer (to the
extent such disclosure is permitted pursuant to any applicable confidentiality
agreement), as such other Party reasonably requests.
Section 6.8.    Transaction Expenses.
(a)    Except as otherwise specifically set forth in this Agreement, all costs
and expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such expense.
(b)    Except as provided herein, each Party shall be responsible for the
payment of any and all Tax for which it may be liable under Applicable Law.
Section 6.9.    Korean Regulatory Approval. The Parties shall use its reasonable
best efforts to obtain and to cooperate in obtaining any governmental or
regulatory approvals required in connection with the execution, delivery or
performance of this Agreement.
Section 6.10.    Non-Compete and No Solicitation.
(a)    For a period of four (4) years from the Closing Date, each of the Seller
and Monster shall not, and shall not permit any of their respective Affiliates
to, directly or indirectly, (i) engage in (in any capacity, including as a
partner, investor, owner, operator, lender, shareholder, member, employee,
principal, agent, trustee or consultant) or assist others in engaging in the
“Restricted Business” (as hereinafter defined) in the Republic of Korea; (ii)
have an interest in any Person that engages directly or indirectly in the
Restricted Business in the Republic of Korea in any capacity, including as a
partner, investor, owner, operator, lender, shareholder, member, employee,
principal, agent, trustee or consultant; or (iii) interfere in any material
respect with the business relationships (whether formed prior to or after the
date of this Agreement) between the Company, on the one hand, and customers or
suppliers or other business partners of the Company, on the other hand;
provided, however, that notwithstanding the foregoing, each of the Seller and
Monster may own, directly or indirectly, solely as an investment,

10

--------------------------------------------------------------------------------

[Execution Version]

securities of any Person traded on any national securities exchange if it is not
a controlling Person of, or a member of a group which controls, such Person and
does not, directly or indirectly, own 5% or more of any class of securities of
such Person. The “Restricted Business” means the business of on-line advertising
to the extent primarily associated with on-line job posting or job recruiting,
on-line job posting and on-line job recruiting.
(b)    For a period of four (4) years from the Closing Date, each of the Seller
and Monster shall not, and shall cause their respective Affiliates not to,
(either directly or through representatives), directly or indirectly, (i) cause,
solicit, induce or encourage any employee of the Company to leave employment
with the Company or (ii) hire, employ or otherwise engage any such employee who
was employed by the Company within the 90-day period prior to such hiring,
employment or other engagement; provided, however, that this Section 6.10(b)
will not prohibit (x) any Person from engaging in any general advertising or
general solicitation not targeted to any employees or former employees of the
Company or its controlled Affiliates or hiring or entering into any contract
with any Person who responds to such solicitation with no other action by such
Person or such Person’s representatives in violation of this Section 6.10(b) and
(y) the Seller and Monster from soliciting, inducing, causing or encouraging to
leave employ, hiring, employing or otherwise engaging any employee of the
Company who was a former employee of Monster, the Seller or any of their
Affiliates (other than the Company).
Section 6.11.    Termination of International Sales Service Agreement and Other
Agreements; Cross-Selling Arrangement.
(a)    Monster shall, and the parties hereto shall cause the Company to,
terminate the International Sales Service Agreement and any other agreements
entered into with Monster or its Affiliates, if any, on or prior to the Closing
Date, in each case to the extent applicable to the Company; provided that all
outstanding payables and receivables of the Company under the International
Sales Service Agreement as of the Closing Date shall be settled, paid and
received in accordance with, and in a manner consistent with the past ordinary
course of business practice of the parties thereto under, the terms of the
International Sales Service Agreement as if such agreement continued to be
effective, regardless of whether such settlement and payment would occur prior
to or following the Closing Date.
(b)    The parties hereto shall use their respective commercially reasonable
efforts to discuss and arrange for the Company, on the one hand, and Monster
and/or its Affiliates, on the other hand, to agree on and enter into a
cross-selling arrangement with respect to the on-line job posting and on-line
job recruiting services and products of the Company and Monster and/or its
Affiliates as soon as practicable prior to or following the Closing.
ARTICLE VII    

CONDITIONS PRECEDENT

11

--------------------------------------------------------------------------------

[Execution Version]

Section 7.1.    Conditions to Obligations of the Purchaser. The obligations of
the Purchaser to consummate the Closing are subject to the satisfaction or
waiver of the following conditions on or prior to the Closing Date:
(a)    No Misrepresentations or Breach of Covenants and Warranties.
(i)    The Seller and Monster shall have performed in all material respects all
of their respective obligations hereunder required to be performed by such Party
on or prior to the Closing Date.
(ii)    The Fundamental Representations of the Seller and Monster contained in
this Agreement shall be true and correct in all respects as of the date hereof
and shall be true and correct in all respects as of the Closing Date as though
made on and as of such date (except to the extent that any representation or
warranty speaks as of a specific date, in which case it shall be true only as of
such date).
(iii)    Disregarding all qualifications and exceptions contained therein
relating to materiality or Material Adverse Effect, all representations and
warranties of the Seller and Monster set forth in Articles III and IV of this
Agreement (other than the Fundamental Representations of the Seller and Monster)
shall be true and correct as of the date hereof and shall be true and correct as
of the Closing Date as though made on and as of each such date, except, (A) that
representations and warranties that are made as of a specific date shall have
been true and correct only as of such date, and (B) for breaches or inaccuracies
the effect of which would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
(b)    No Material Adverse Effect. Since the date of this Agreement, no Material
Adverse Effect shall have occurred.
(c)    Consents. The Seller shall have received all consents, authorizations or
approvals or delivered all notices required under the Material Contracts set
forth on Schedule 7.1(c), in each case in form and substance reasonably
satisfactory to the Purchaser, and no such consents, authorizations, approvals
or notices shall have been revoked.
(d)    Officer’s Certificate. The Purchaser shall have received from the Seller
a certificate of an authorized senior officer of the Seller certifying that the
conditions set forth in Section 7.1(a) have been satisfied.
(e)    Deliverables. The Purchaser shall have received all the closing
deliverables set forth in Section 5.1, in each case in form and substance
reasonably satisfactory to the Purchaser.
(f)    Transfer of Certain License. The Seller and Monster shall have caused the
transfer of all the software licenses set forth in Schedule 7.1(f), subject to
the qualifications and limitations described therein, to the Company without the
Company incurring any costs for such transfer.

12

--------------------------------------------------------------------------------

[Execution Version]

Section 7.2.    Conditions to Obligations of the Seller. The obligations of the
Seller to consummate the Closing are subject to the satisfaction or waiver of
the following conditions on or prior to the Closing Date:
(a)    No Misrepresentations or Breach of Covenants and Warranties.
(i)    The Purchaser shall have performed in all material respects all of its
obligations hereunder required to be performed by it on or prior to the Closing
Date.
(ii)    The representations and warranties of the Purchaser contained in this
Agreement shall be true in all material respects as of the date hereof and as of
the Closing Date (except to the extent that any representation or warranty
speaks as of a specific date, in which case it shall be true only as of such
date).
(b)    Officer’s Certificate. The Seller shall have received from the Purchaser
a certificate of an authorized senior officer of the Purchaser certifying that
the conditions set forth in Section 7.2(a) have been satisfied.
(c)    Deliverables. The Seller shall have received all the closing deliverables
set forth in Section 5.2, in each case in form and substance reasonably
satisfactory to, or waived by, the Seller.
Section 7.3.    Conditions to Each Party’s Obligations. The obligations of each
Party to consummate the Closing are subject to the satisfaction of the following
conditions on or prior to the Closing Date:
(a)    Required Consents and Governmental Approvals. (i) The Purchaser shall
have obtained, and delivered to the Seller, all governmental approvals and
permits required to be obtained by it to consummate the Closing and (ii) the
Seller shall have obtained, and delivered to the Purchaser, all governmental
approvals and permits required to be obtained by it to consummate the Closing.
(b)    No Restraint. No Governmental Body of competent jurisdiction shall have
enacted, issued, promulgated, enforced or entered any Applicable Law or Order
prohibiting the consummation of the transactions contemplated hereby and such
Applicable Law or Order is in effect.
ARTICLE VIII    

TERMINATION
Section 8.1.    Termination. This Agreement may be terminated at any time prior
to the Closing Date:
(a)    by the written agreement of Purchaser and Seller;
(b)    by either Purchaser or Seller by notice to the other Party, if:
(i)    the Closing shall not have been consummated on or before December 31,
2015 (the “Termination Date”); provided that the right to terminate this

13

--------------------------------------------------------------------------------

[Execution Version]

Agreement pursuant to this Section 8.1(b)(i) shall not be available to any party
whose breach of any provision of this Agreement results in the failure of the
Closing to be consummated by such time; or
(ii)    (A) there shall be any Applicable Law that makes consummation of the
Closing illegal or otherwise prohibited or (B) any judgment, injunction, order
or decree of any Governmental Body having competent jurisdiction enjoining
Purchaser or Seller from consummating the Closing is entered and such judgment,
injunction, judgment or order shall have become final and non-appealable;
(iii)    by the Purchaser, by notice to the Seller, if a material breach of any
representation or warranty or failure to perform any covenant or agreement on
the part of the Seller or the Company set forth in this Agreement shall have
occurred that would cause the condition set forth in Section 7.1(a) not to be
satisfied, and such breach is incapable of being cured by the Termination Date;
or
(iv)    by the Seller, by notice to the Purchaser, if a material breach of any
representation or warranty or failure to perform any covenant or agreement on
the part of the Purchaser set forth in this Agreement shall have occurred that
would cause the condition set forth in Section 7.2(a) not to be satisfied, and
such breach is incapable of being cured by the Termination Date.
Section 8.2.    Effect of Termination. If this Agreement is terminated pursuant
to this Article 8, all further obligations of the Parties under this Agreement
(other than those contained in Sections 6.2 or 6.4 or Articles 8, 9 and 10,
which shall continue in effect) shall be terminated and shall be of no further
force and effect, and no Party will have any further liability to the other
Party; provided that nothing herein shall relieve any Party from liability for
such Party’s breach of this Agreement.
ARTICLE IX    

INDEMNIFICATION
Section 9.1.    Indemnification By Seller. Subject to Section 9.5, for the time
periods and subject to the limitations and conditions set forth in this Article
IX, the Seller and Monster shall jointly and severally indemnify, defend and
hold harmless the Purchaser and its Affiliates and their respective successors
and permitted assigns, partners, members, shareholders, directors, officers,
employees agents and other representatives (collectively, the “Purchaser
Indemnified Parties”) from and against any and all Losses that are sustained or
incurred by any of the Purchaser Indemnified Parties by reason of, resulting
from or arising out of (a) any inaccuracy in or breach of any of the
representations and warranties made by the Seller and/or Monster in this
Agreement or (b) any breach of, or failure by, the Seller and/or Monster to
perform any of their respective covenants, agreements or other obligations
contained in this Agreement.
Section 9.2.    Indemnification By Purchaser. Subject to Section 9.5, for the
time periods and subject to the limitations and conditions set forth in this
Article IX, the Purchaser shall indemnify, defend and hold harmless Monster and
the Seller and their respective Affiliates and their respective successors and
permitted assigns, partners, members, shareholders, directors, officers,
employees agents and other representatives

14

--------------------------------------------------------------------------------

[Execution Version]

(collectively, the “Seller Indemnified Parties”) from and against any and all
Losses that are sustained or incurred by any of the Seller Indemnified Parties
by reason of, resulting from or arising out of (a) any inaccuracy in or breach
of any of the representations and warranties made by the Purchaser in this
Agreement or (b) any breach of, or failure by, the Purchaser to perform any of
its covenants, agreements or other obligations contained in this Agreement.
Section 9.3.    Survival. The representations and warranties of the Seller,
Monster and the Purchaser set forth in this Agreement shall terminate and
expire, and shall cease to be of any force or effect on the date falling 18
months from the Closing Date (except in the case of representations and
warranties set forth in Sections 2.1, 3.1, 3.4, 4.1, 4.2 and 4.4 (each a
“Fundamental Representation”) which shall survive indefinitely and Section 3.7,
which shall survive until 60 days after the expiration of the applicable statute
of limitations), and all liability of the Purchaser, on the one hand, and the
Seller and Monster, on the other hand, as the case may be, with respect to such
representations and warranties shall thereupon be extinguished.
Section 9.4.    Limitations on Liabilities. The indemnification provided for in
Section 9.1 and Section 9.2 shall be subject to the following limitations:
(a)    Monster and the Seller shall not be liable to the Purchaser Indemnified
Parties (i) for any Losses with respect to any inaccuracies in or breaches of an
individual representation or warranty contained in this Agreement (or a series
of related breaches of or inaccuracies in representations and warranties arising
out of the same facts and circumstances) if the amount of such Losses is less
than KRW 65 million (a “De Minimis Loss”), (ii) for any Losses with respect to
any inaccuracies in or breaches of a representation or warranty contained in
this Agreement unless and until the aggregate amount of its Losses exceeds KRW
750 million (the “Threshold Amount”), in which event the Seller or Monster shall
be responsible for the full amount of such Losses, including the Threshold
Amount, provided that the aggregate liability of the Seller and Monster to the
Purchaser Indemnified Parties under Section 9.1(a) shall not exceed 12.5% of the
Purchase Price (the “Cap”) (except that any Losses resulting from fraud or
willful concealment or a breach of a Fundamental Representation of Monster or
the Seller or a breach of any covenant or agreement of Monster or the Seller
contained in this Agreement shall not be subject to the Cap, provided, that in
no event shall Monster and the Seller be liable for any Losses in excess of the
amount actually received by the Seller at the Closing).
(b)    Subject to Section 9.4(b), the Purchaser shall not be liable to the
Seller Indemnified Parties (i) for De Minimis Losses and (ii) for any Losses
with respect to any inaccuracies in or breaches of a representation or warranty
contained in this Agreement unless and until the aggregate amount of its Losses
exceeds the Threshold Amount, in which event the Purchaser shall be responsible
for the full amount of such Losses, including the Threshold Amount, provided
that the aggregate liability of the Seller or Monster to the Purchaser
Indemnified Parties under Section 9.2(a) shall not exceed the Cap (except that
any Losses resulting from fraud or willful concealment or a breach of a
Fundamental Representation of the Purchaser or a breach of any covenant or
agreement of the Purchaser contained in this Agreement shall not be subject to
the Cap).

15

--------------------------------------------------------------------------------

[Execution Version]

(c)    Neither the Monster and the Seller on the one hand, or the Purchaser on
the other hand shall have any obligations under or liabilities in respect of
Section 9.1(a) or Section 9.2(a) from and after the applicable survival date
described in Section 9.3; provided that any claim for indemnity made by a
Purchaser Indemnified Party or Seller Indemnified Party under Section 9.1(a) or
Section 9.2(a), as the case may be, in accordance with the terms of this Article
IX prior to the expiration of the applicable survival date will survive beyond
the applicable survival date until such claim is finally and conclusively
resolved.
(d)    Neither a Purchaser Indemnified Party, nor the Purchaser Indemnified
Parties as a group or class, shall be entitled to recover from Monster or the
Seller pursuant to this Article IX more than once in respect of the same Losses
suffered; and neither a Seller Indemnified Party, nor the Seller Indemnified
Parties as a group or class, shall be entitled to recover from Purchaser
pursuant to this Article IX more than once in respect of the same Losses
suffered.
(e)    Neither Monster, the Seller nor the Purchaser shall be liable for any
Losses in respect of any liability or Loss which is contingent unless and until
such contingent liability or Loss becomes an actual liability or Loss and is due
and payable.
(f)    Each Purchaser Indemnified Party and Seller Indemnified Party shall use
its commercially reasonable efforts to mitigate any indemnifiable Loss, and in
the event that either a Purchaser Indemnified Party or Seller Indemnified Party
fails to so mitigate an indemnifiable Loss, the Seller and Monster, on the one
hand, or the Purchaser, on the other hand, shall have no liability for any
portion of such Loss that reasonably could have been avoided had the Purchaser
Indemnified Party or Seller Indemnified Party, as applicable, made such efforts.
(g)    Notwithstanding anything to the contrary in this Agreement, no Person
shall be liable to or otherwise responsible for consequential, special,
indirect, incidental, punitive or exemplary damages (except to the extent such
damages result from third party claims).
(h)    Notwithstanding anything to the contrary herein, after the Closing,
except in the case of fraud or willful concealment, the rights and remedies of
the Purchaser, Monster, the Seller, and any Purchaser Indemnified Party and any
Seller Indemnified Party (each Purchaser Indemnified Party and Seller
Indemnified Party is referred to herein as an “Indemnified Party”), under this
Article IX are exclusive and in lieu of any and all other rights and remedies
which the Purchaser, Monster, the Seller, or any Indemnified Party, may have
under this Agreement or otherwise against each other with respect to this
Agreement and with respect to the transactions contemplated hereby, and the
Purchaser expressly waives and releases and agrees to waive and release any and
all other rights or causes of action it or its Affiliates may have against the
other party or its Affiliates after the Closing under any Law with respect to
the preceding matters except in the case of fraud or willful concealment. In
furtherance of the foregoing, each of the parties hereby waives, on behalf of
itself and each of the other Indemnified Parties, to the fullest extent
permitted under applicable Law, any and all rights, claims and causes of action
(other than claims and causes of action based on fraud or willful concealment)
that it may have against any other parties to this Agreement with respect

16

--------------------------------------------------------------------------------

[Execution Version]

to this Agreement or in respect of the transactions contemplated hereby arising
under or based upon any applicable law or otherwise (except pursuant to the
indemnification provisions set forth in this Article IX).
Section 9.5.    Adjustments to Losses.
(a)    For all purposes of this Article IX, “Losses” shall be net of any amounts
paid to an Indemnified Party under any insurance policy or Contract in
connection with the facts giving rise to the right of indemnification hereunder;
provided, that the amount deemed to be paid under such insurance policies shall
be net of (i) the deductible for such policies and (ii) any increase in the
premium for such policies arising from such Losses; provided, further, that
notwithstanding anything in this Agreement to the contrary, for purposes of
determining the amount of Losses (but not for purposes of determining the
existence of a breach or inaccuracy in a representation or warranty) with
respect to indemnification obligations under this Article IX, all of the
representations and warranties set forth in this Agreement that are qualified as
to “material,” “materiality,” “Material Adverse Effect” or words or similar
import or effect shall be deemed to have been made without any such
qualification.
(b)    If any Purchaser Indemnified Party recovers (whether by payment,
discount, credit, relief, insurance or otherwise) from a third party a sum which
indemnifies or compensates such Purchaser Indemnified Party (in whole or in
part) in respect of any Loss which is the subject matter of the claim, such
Purchaser Indemnified Party shall reduce or satisfy, as the case may be, such
claim to the extent of such recovery.
Section 9.6.    Indemnification by the Seller and Monster with regard to the
Capital Gains Tax.
(a)    Notwithstanding anything herein to the contrary, the Seller and Monster
shall jointly and severally indemnify and hold the Purchaser harmless from and
against the full amount of Losses arising out of the exemption of the Capital
Gains Tax, and the specific indemnification obligations of the Seller and/or
Monster hereunder shall terminate and expire on the tenth (10th) day of the
month immediately following the month which the same date that the applicable
Korean statute of limitations for the Korean tax authorities to assess such Tax
expires falls in.
(b)    If at any time after the date hereof, the competent Governmental Body
determines that the Purchaser should have withheld any Capital Gains Tax, and as
a result assesses the Purchaser for any such Taxes, then the Seller and Monster
shall jointly and severally indemnify and hold harmless the Purchaser for all of
such amounts.
(c)    In connection with the indemnification obligation of the Seller and
Monster pursuant to this Section 9.6, upon receipt of any written notice by the
Purchaser (for purposes of this Section 9.6, the reference to the “Purchaser”
shall be deemed to be a reference to the Purchaser or the Company, as the case
may be) from the applicable Governmental Body regarding any inquiries or
investigation with respect to (A) Taxes and (B) withholding Taxes (even if such
notice does not include an assessment of such Taxes), the Purchaser shall
promptly forward such written notice or notices to the Seller and Monster,
whereupon the Seller and Monster shall immediately be entitled

17

--------------------------------------------------------------------------------

[Execution Version]

to assume the defense of such matter and begin controlling the defense of such
matter specified in such notice with counsel chosen by the Seller and Monster.
The Purchaser shall (i) issue and deliver a notarized power of attorney or
otherwise take all actions or measures necessary to authorize the Seller and
Monster to appeal, defend, negotiate and settle any such defense on behalf of
the Purchaser; and (ii) cooperate with the Seller and Monster and take all
necessary actions as may be reasonably requested by the Seller and Monster for
the defense of such matter at the cost of the Seller and Monster.
Notwithstanding the foregoing, however, upon written notice from the Purchaser
to the Seller and Monster that the Purchaser has received a written notice from
the relevant Governmental Body regarding the assessment of Taxes or withholding
Taxes for capital gains with respect to the Transaction (a copy of which written
notice shall be promptly forwarded to the Seller and Monster), the Seller and
Monster shall promptly take all actions necessary with respect to the applicable
Governmental Body’s assessment notification so that the Purchaser shall have no
liability or Losses with respect to any such Taxes, including the payment of any
such Taxes assessed by the applicable Governmental Body within the relevant due
date.
(d)    In any event, the Seller and Monster shall not be liable to indemnify the
Purchaser for any Losses if and to the extent that as a result of such Losses,
(i) any reduction of direct or indirect Taxes is made or (ii) other financial
benefit is realized or is reasonably expected to be realized by the Purchaser.
Section 9.7.    Procedure for Indemnification.
(a)    Notices of claims under this Agreement by Purchaser Indemnified Parties
shall be given to the Seller and Monster within (i) the relevant survival period
pursuant to Section 9.3 in case of claims for inaccuracy in or breach of
representations and warranties and (ii) the relevant statute of limitations for
all other claims. Such notice of claim shall specify full information of the
legal and factual basis of the claim and the evidence on which the relevant
Party giving such notice relies and, to the extent reasonably determinable based
on information then available, an estimate of the amount of Losses which are, or
are to be, the subject of the claim (including any Losses which are contingent
on the occurrence of any future event).
(b)    In the case of any written claim or demand asserted by a third party (a
“Third Party Claim”) against an Indemnified Party, the Indemnified Party shall
notify the indemnifying party hereunder (the “Indemnifying Party”) promptly, but
in no event more than thirty (30) days following such Indemnified Party’s
receipt of a Third Party Claim, the amount or the estimated amount of damages
sought thereunder to the extent then ascertainable, any other remedy sought
thereunder, any relevant time constraints relating thereto, a reasonably
detailed explanation of the events giving rise to such Third Party Claim and any
other material details pertaining thereto (a “Third Party Claim Notice”);
provided that the failure to timely give a Third Party Claim Notice shall not
relieve the Indemnifying Party of its obligations hereunder, except to the
extent that the Indemnifying Party shall have been actually and materially
prejudiced by such failure. Thereafter, the Indemnified Party shall deliver to
the Indemnifying Party, promptly following the Indemnified Party’s receipt
thereof, copies of all notices and documents (including court papers) received
by the Indemnified Party relating to the Third Party Claim.

18

--------------------------------------------------------------------------------

[Execution Version]

(c)    The Indemnified Party shall permit the Indemnifying Party (at the expense
of such Indemnifying Party and so long as the Indemnifying Party acknowledges in
writing its obligation to indemnify the Indemnified Party for Losses related to
such Third Party Claim) to assume the defense of such Third Party Claim,
provided that (i) counsel for the Indemnifying Party who shall conduct the
defense of such Third Party Claim shall be reasonably satisfactory to the
Indemnified Party, and the Indemnified Party may participate (but not control)
in such defense at such Indemnified Party’s expense, and (ii) the Indemnified
Party shall be entitled to control the defense if the Indemnifying Party does
not promptly assume the defense of such Third Party Claim following the Third
Party Claim Notice. Except with the prior written consent of the Indemnified
Party, no Indemnifying Party, in the defense of any such Third Party Claim,
shall consent to entry of any judgment or enter into any settlement that
provides for injunctive or other nonmonetary relief affecting the Indemnified
Party or that does not include as an unconditional term thereof the giving by
each claimant or plaintiff to such Indemnified Party of an irrevocable release
from all liability with respect to such Third Party Claim. Whether or not the
Indemnifying Party assumes the defense of a Third Party Claim for which an
Indemnified Party has sought indemnification, the Indemnified Party shall not
settle, compromise, discharge, or admit any liability with respect to, such
Third Party Claim without the Indemnifying Party’s prior written consent, such
consent not to be unreasonably withheld, conditioned or delayed. If the
Indemnifying Party assumes the defense of a Third Party Claim and is in good
faith contesting such Third Party Claim, the Indemnified Party shall agree to
any settlement, compromise or discharge of a Third Party Claim that the
Indemnifying Party may reasonably recommend and that by its terms (i) solely
obligates the Indemnifying Party to pay the full amount of the Losses in
connection with such Third Party Claim (other than with respect to any Losses
(or portion thereof) that are not required to be paid as a result of such Losses
(or a portion thereof) being within the Threshold Amount) and (ii) fully
releases the Indemnified Party in connection with such Third Party Claim. In any
event, the Indemnified Party and the Indemnifying Party shall reasonably
cooperate to ensure the proper and adequate defense of any Third Party Claim
subject to this Article IX and the records of each shall be reasonably available
to the other with respect to such defense.
Section 9.8.    Characterization of Indemnification Payments. All payments made
(or deemed to be made, in accordance with this Agreement) by any Indemnifying
Party to an Indemnified Party with respect to any claim pursuant to Section 9.1
or Section 9.2 shall be treated, to the fullest extent possible under Applicable
Law, as adjustments to the Purchase Price for Tax purposes.
ARTICLE X    

MISCELLANEOUS
Section 10.1.    Certain Definitions. The following terms shall have the
meanings herein specified:
“Adobe Transition Services Agreement” means a certain Adobe transition services
agreement to be entered into between Monster and the Company to provide the
Company with continued access to an Adobe software license held by Monster until
the date specified therein, the form of which is attached hereto as Exhibit B.

19

--------------------------------------------------------------------------------

[Execution Version]

“Affiliate” means, with respect to any Person, any another Person that, directly
or indirectly, controls, is controlled by or is under common control with, such
Person. For purposes of this definition, “control,” when used with respect to
any specified Person, shall mean the power to direct or cause the direction of
the management and policies of such Person, directly or indirectly, whether
through ownership of voting securities or by Contract or otherwise, and the
terms “controlling” and “controlled by” have correlative meanings to the
foregoing.
“Applicable Law” shall mean any applicable statute, law, ordinance, rule or
regulation of any Governmental Body.
“Assets” means any assets, investments and properties, whether tangible or
intangible, and any rights and benefits.
“Business” shall mean the business of the Company and its Subsidiaries.
“Business Day” any day other than a Saturday, Sunday or U.S. federal holiday,
and shall consist of the time period from 12:01 a.m. through 12:00 midnight
Eastern Standard Time. In computing any time period, the date of the event which
begins the running of such time period shall be included except that if such
event occurs on other than a Business Day such period shall begin to run on and
shall include the first Business Day thereafter.
“Capital Gains Tax” means Korean capital gains Tax with respect to any
consideration payable to the Seller under this Agreement.
“Contract” shall mean each contract, agreement, indenture, note, bond, loan,
instrument, lease, conditional sales contract, mortgage, license, franchise,
commitment or other binding arrangement.
“Equity Securities” shall mean any capital stock, units, membership interest or
other equity interest or any securities convertible into or exchangeable for
capital stock, units, membership interest or any other rights, warrants or
options to acquire any of the foregoing securities.
“Governmental Body” shall mean any government or political subdivision thereof,
whether federal, state, local or foreign, or any agency or instrumentality of
any such government or political subdivision, or any court or arbitrator.
“Indebtedness” means, with respect to any Person, all obligations of such Person
(i) for borrowed money, (ii) evidenced by notes, bonds, debentures or similar
instruments, (iii) under leases that are or, in accordance with GAAP, should be
recorded as capital leases, (iv) upon which interest is or customarily would be
paid, (v) under conditional sale or other title retention agreements, or
incurred or assumed as deferred purchase price of property or services, (vi)
under interest rate or currency derivative or hedging transactions, (vii) under,
or for, letters of credit or performance bonds, or (viii) in the nature of
guarantees of the obligations described in clauses (i) through (vii) above of
any other Person; provided, however, that trade payables arising from the
ordinary course of business are not included in the scope of Indebtedness.

20

--------------------------------------------------------------------------------

[Execution Version]

“Intellectual Property Rights” means any and all intellectual property rights
and other similar proprietary rights in any jurisdiction, whether registered or
unregistered, including all rights and interests pertaining to or deriving from:
(i) patents and patent applications, reexaminations, extensions and counterparts
claiming priority therefrom, inventions, invention disclosures, discoveries and
improvements, whether or not patentable; (ii) copyrights in both published and
unpublished works, including without limitation all compilations, databases and
computer programs, manuals and other documentation and all copyright
registrations and applications; (iii) trade secrets (including, those trade
secrets defined in the Uniform Trade Secrets Act and under corresponding foreign
statutory law and common law), know-how information, and confidential
information; (iv) trademarks, trade names, service marks, certification marks,
service names, brands, trade dress and logos and the goodwill associated
therewith, and all trademark registrations and applications; and (v) domain
names.
“International Sales Service Agreement” means the International Sales Service
Agreement entered into among Monster and its affiliates including the Company
dated January 1, 2009.
“Knowledge” shall mean, with respect to the Company, the actual knowledge, after
reasonable inquiry, of Hoon Kim.
“KRW” shall mean the lawful currency of the Republic of Korea.
“Liens” shall mean all pledges, liens, charges, encumbrances, transfer
restrictions, security interests, restrictions and claims of any kind.
“Losses” means all losses, damages, liabilities, costs (including reasonable
attorney’s fees), charges, expenses, actions, proceedings, claims and demands.
“Material Adverse Effect” shall mean, any fact, change, event, development,
condition, circumstance, occurrence or effect (any such item, an “Effect”) that
is materially adverse to the business, condition (financial or otherwise),
results of operations or properties of the Company and its Subsidiaries, taken
as a whole; provided, however, that in no event shall any of the following be
deemed to constitute, nor shall any of the following be taken into account in
determining whether there has been or will be, a Material Adverse Effect: (i)
any Effect resulting from the compliance with the terms and conditions of this
Agreement and any action specifically permitted to be taken or not to be taken
by this Agreement; (ii) any Effect resulting from the negotiation, execution or
announcement of this Agreement; (iii) any Effect resulting from changes
affecting any of the industries in which the Company operates generally or the
economy of the Republic of Korea generally (except for those having a
disproportionate effect on the Company and as compared to other Persons in the
relevant industry in Korea); (iv) any Effect resulting from national or
international political or social conditions (except for those having a
disproportionate effect on the Company as compared to other Persons in the
relevant industry in Korea); and (v) any Effect resulting from changes in the
United States GAAP or Korean International Financial Reporting Standards, as the
case may be, or Applicable Laws after the date of this Agreement.

21

--------------------------------------------------------------------------------

[Execution Version]

“Order” shall mean any judicial or administrative decision, settlement,
stipulation, determination, award, writ, injunction, judgment, order or decree
entered, issued, made, or rendered by any Governmental Body.
“Permitted Liens” means : (i) mechanics’, materialmens’, carriers’, workmens’,
repairmens’, contractors’ or other similar Liens arising or incurred in the
ordinary course of business and for amounts which are not delinquent, (ii)
easements, covenants, conditions, rights-of-way, title defects, restrictions and
other similar charges and encumbrances not interfering materially with or
violated by the ordinary conduct of the business of the Company and its
Subsidiaries, (iii) Liens for Taxes not yet due and payable or for Taxes that
the taxpayer is contesting in good faith, (iv) real estate taxes, assessments
and other governmental levies, fees or charges imposed which are not yet due and
payable or are being contested in good faith, (v) zoning, building and other
land use laws imposed by any Governmental Body to the extent such laws are not
violated by the current use and occupancy of the Company’s leased property, (vi)
as to any leased property of the Company, Liens created, permitted or suffered
by the fee owner thereof not interfering materially with or violated by the
ordinary conduct of the business of the Company and its Subsidiaries, (vii)
matters disclosed of public record or matters that would be disclosed on a
correct survey not interfering materially with or violated by the ordinary
conduct of the business of the Company and its Subsidiaries, (viii) purchase
money Liens securing rental payments under lease arrangements for tangible
personal property, and (ix) Liens securing the existing Indebtedness.
“Person” shall mean any individual, partnership, limited liability company,
joint venture, corporation, trust, association or other entity.
“Representative” means, with respect to any Person, a director, officer,
employee, agent, counsel, investment advisor, consultant or other representative
of such Person.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Securities Transaction Tax” means the applicable securities transaction tax
that the Purchaser is obligated to withhold from the Purchase Price and pay to
the Korean Tax authority.
“Subsidiaries” shall mean, with respect to any Person, any entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other governing body performing similar
functions are at the time directly or indirectly owned by such Person. Unless
otherwise qualified, or the context otherwise requires, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Company.
“Tax” or “Taxes” means any and all Korean and other taxes, levies, fees,
imposts, duties, and similar governmental charges (including any interest,
fines, assessments, penalties or additions to tax imposed in connection
therewith or with respect thereto) including taxes imposed on, or measured by,
income, franchise, profits or gross receipts, ad valorem, value added, capital
gains, sales, goods and services, use, real or personal property, capital stock,
license, branch, payroll, estimated withholding,

22

--------------------------------------------------------------------------------

[Execution Version]

employment, social security (or similar), unemployment, compensation, utility,
severance, production, excise, stamp, occupation, premium, windfall profits,
transfer and gains taxes and customs duties.
“Termination Agreement” means a certain termination agreement to be agreed and
entered into among the Purchaser, KHQ Private Equity Fund III, the Seller,
Monster and the Company to terminate the Securityholders Agreement dated
December 19, 2013 entered into among such parties, the form of which is attached
hereto as Exhibit C.
Section 10.2.    Amendment, Modification and Waiver. Neither this Agreement nor
any provisions hereof shall be waived, modified, changed, discharged or
terminated except by an instrument in writing signed by the party against whom
any waiver, modification, change, discharge or termination is sought.
Section 10.3.    Successors and Assigns; Entire Agreement. This Agreement and
all of the provisions hereof shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns and
executors, administrators and heirs. This Agreement sets forth the entire
agreement and understanding among the parties as to the subject matter hereof
and merge and supersede all prior discussions and understandings of any and
every nature among them.
Section 10.4.    Assignability. Neither this Agreement nor any rights and
obligations hereunder shall be assignable or delegable directly or indirectly by
any Party without the prior written consent of the other Party; provided that
the Seller and Monster (i) acknowledge that in conjunction with the Closing and
immediately prior thereto, the Purchaser may assign this Agreement to any of its
Affiliates with the written consent of the Seller and Monster and (ii) agree not
(x) to unreasonable withhold or delay in providing such consent for such
assignment nor (y) to subject such consent to an unrelated condition, so long as
the Purchaser provides to the Seller and Monster reasonably detailed evidence of
such assignee’s financial capability to consummate the Closing.
Section 10.5.    Headings. The headings in this Agreement are for convenience of
reference only and shall not constitute a part of this Agreement, nor shall they
affect their meaning, construction or effort.
Section 10.6.    Governing Law. The validity, performance, construction and
effect of this Agreement shall be governed by and construed in accordance with
the internal laws of the Republic of Korea, without regard to its conflicts of
law or choice of law principles.
Section 10.7.    Arbitration. All disputes arising out of or in connection with
the present contract shall be finally settled under the Rules of Arbitration of
the International Chamber of Commerce by one or more arbitrators appointed in
accordance with the said Rules. The place of arbitration shall be Seoul, Korea.
The parties agree to keep confidential the existence of the arbitration, the
arbitral proceedings, the submissions made by the parties and the decisions made
by the arbitral tribunal, including its awards, except as required by applicable
law and to the extent not already in the public domain.

23

--------------------------------------------------------------------------------

[Execution Version]

Section 10.8.    Counterparts. This Agreement may be executed in two or more
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original, and all of which taken
together shall constitute one and the same instrument. A PDF copy or facsimile
copy of a signature page shall be deemed an original signature page.
Section 10.9.    Notices. All notices provided for or permitted hereunder shall
be in writing by hand-delivery, registered or certified first-class mail, telex,
telecopier, or air courier guaranteeing delivery to the other party at the
following address (or at such other addresses as shall be given in writing by
any party to the others):
(i) if to the Purchaser:
JUPITER HOLDINGS CO., LTD
13, Changdeokgung 1-gil,
Jongno-Gu, Seoul, Korea 110-280
Attn: Corey Hoo J Kim
Fax: (82) 2 741-0238
with a copy (which shall not constitute notice) to:
Kim & Chang
39, Sajik-ro 8-gil
Jongno-Gu, Seoul, Korea, 03170
Attention: Kyung Yoon Lee
Facsimile: (82) 2 3703-1950
(ii) if to Monster, the Seller or to the Company, as applicable:
KJB Holding Corp.
c/o Monster Worldwide, Inc.
622 Third Avenue, 39th Floor
New York, NY 10017
Attention: General Counsel
Facsimile: (212) 351-7097
with a copy (which shall not constitute notice) to:
Kim & Chang
39, Sajik-ro 8-gil
Jongno-Gu, Seoul, Korea, 03170
Attention: Sang Hyuk Park
Facsimile: (82) 2 737-9091/9092
All such notices shall be deemed to have been duly given: when delivered by
hand, if personally delivered; five business days after being deposited in the
mail, postage prepaid, if mailed; when answered back, if telexed; when
transmission confirmation is received, if telecopied; and on the next business
day, if timely delivered to an air courier guaranteeing overnight delivery.

24

--------------------------------------------------------------------------------

[Execution Version]

Section 10.10.    Separability. In the event that any provision of this
Agreement or the application of any provision hereof is declared to be illegal,
invalid or otherwise unenforceable by a court of competent jurisdiction, the
remainder of this Agreement shall not be affected except to the extent necessary
to delete such illegal, invalid or unenforceable provision unless that provision
held invalid shall substantially impair the benefits of the remaining portions
of this Agreement.
Section 10.11.    Remedies. In the event of a breach or a threatened breach by
any party to this Agreement of such party’s obligations under this Agreement,
any party injured or to be injured by such breach, in addition to being entitled
to exercise all rights granted by law, including recovery of damages, will be
entitled to specific performance of such party’s rights under this Agreement.
The parties agree that the provisions of this Agreement shall be specifically
enforceable, it being agreed by the parties that the remedy at law, including
monetary damages, for breach of such provision will be inadequate compensation
for any loss and that any defense in any action for specific performance that a
remedy at law would be adequate is waived.
Section 10.12.    Terms and Usage Generally. The definitions in this Agreement
shall apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.  All references herein to Articles,
Sections, Exhibits and Schedules shall be deemed to be references to Articles
and Sections of, and Exhibits and Schedules to, this Agreement unless the
context shall otherwise require. All Exhibits and Schedules attached hereto
shall be deemed incorporated herein as if set forth in full herein. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. All accounting terms not defined in this Agreement
shall have the meanings determined by GAAP as in effect from time to time. The
words “hereof”, “herein” and “hereunder” and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. References to a person are also to that
person’s permitted successors and permitted assigns. Unless otherwise expressly
provided herein, any agreement, instrument or statute defined or referred to
herein or in any agreement or instrument that is referred to herein means such
agreement, instrument or statute as from time to time amended, modified,
supplemented or restated, including (in the case of agreements or instruments)
by waiver or consent and (in the case of statutes) by succession of comparable
successor statutes and references to all attachments thereto and instruments
incorporated therein.
Section 10.13.    No Third Party Beneficiaries. Nothing herein expressed or
implied is intended or shall be construed to confer upon or give to any Person
(other than the parties hereto, their respective permitted successors or
assigns) any legal, equitable or other rights or remedies under or by reason of
any provision of this Agreement.
Section 10.14.    Disclosure Generally. The Schedules have been arranged for
purposes of convenience in separately titled sections corresponding to sections
of this Agreement; provided that each section of the Schedules shall be deemed
to incorporate by reference all information disclosed in any other section of
the Schedules to the extent the relevance of such information is reasonably
apparent on the face of such

25

--------------------------------------------------------------------------------

[Execution Version]

other Schedule. Capitalized terms used in the Schedules and not otherwise
defined therein have the meanings given to them in this Agreement. The
specification of any dollar amount in the representations and warranties
contained in this Agreement or the inclusion of any specific item in the
Schedules is not intended to imply that such amounts, or higher or lower
amounts, or the items so included or other items, are or are not required to be
disclosed or are within or outside of the ordinary course of business of the
Company consistent with past practice. The information contained in the
Schedules is disclosed solely for the purposes of this Agreement, and no
information contained therein shall be deemed to be an admission by any party
hereto to any third party of any matter whatsoever, including of any actual or
possible violation of law, breach of any agreement or any liability or
obligation.
[Signature pages follow]



26

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement to
be executed by their respective officers thereunto duly authorized as of the
date first set forth above.
JUPITER HOLDINGS CO., LTD
 
 
 
 
 
 
By:
/s/ Jungjin Lee
 
Name: Jungjin Lee
 
Title: Director

































[SIGNATURE PAGE FOR UNIT PURCHASE AGREEMENT]




--------------------------------------------------------------------------------






MONSTER WORLDWIDE, INC.
 
 
 
 
 
 
By:
/s/ Timothy T. Yates
 
Name: Timothy T. Yates
 
Title: President and CEO



KJB HOLDING CORP.
 
 
 
 
 
 
By:
/s/ James M. Langrock
 
Name: James M. Langrock
 
Title: President





























[SIGNATURE PAGE FOR UNIT PURCHASE AGREEMENT]


